Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

RECITALS

This Separation Agreement and Release (“Agreement”) is made as of September 10,
2014 (“Effective Date”) by and between David Packer (“Employee”) and E2open,
Inc. (“Company”) (collectively referred to as the “Parties).

WHEREAS, Employee was employed by the Company pursuant to a written offer of
employment dated August 18, 2008, as amended December 22, 2008 (the “Offer
Letter”);

WHEREAS, the Company and Employee entered into an Employee Proprietary
Information Agreement (the “Confidentiality Agreement”) attached hereto as
Exhibit A;

WHEREAS, Employee and the Company have entered into Stock Option Agreements,
(“Options”), Restricted Stock Unit Agreements (“RSUs”) and Performance Stock
Unit Agreements (“PSUs”) from time to time, as set forth on Exhibit B,

WHEREAS, Employee has decided to resign from the Company, and the Company has
agreed to accept his resignation upon the terms and conditions contained in this
Agreement;

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with, or separation from, the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1. Resignation as Chief Sales Officer. Employee hereby resigns his position as
Chief Sales Officer as of the Effective Date. As of the Effective Date, the
Severance and Change of Control Agreement entered into between the Company and
the Employee dated July 16, 2012 is terminated in its entirety.

2. Termination of Employment. Employee’s employment with the Company shall
terminate on February 28, 2015 (“Termination Date”). Between the Effective Date
and the Termination Date Employee shall be paid his current base salary in
accordance with the Company’s standard payroll schedule. Provided that Employee
does not voluntarily leave employment with the Company prior to the Termination
Date and Company does not terminate Employee’s employment for cause prior to the
Termination Date, Employee shall be entitled to receive one-half of the bonus
payments that he would have received under his bonus plans with the Company had
he remained in the position of Chief Sales Officer, which shall be paid in the
ordinary course.



--------------------------------------------------------------------------------

3. Benefits. Prior to termination of Employee’s employment, Employee shall
continue to receive all benefits he received prior to the Effective Date as
Chief Sales Officer. Employee’s health insurance benefits will cease on the
Termination Date. However, Employee has the right to continue his health
insurance benefits under COBRA after the Termination Date. Employee’s
participation in all other benefits and incidents of employment shall ceased on
the Termination Date.

4. Options and RSUs. Employee acknowledges and agrees that:

(a) all vested but unexercised Options will expire three (3) months from
Termination Date;

(b) RSUs and PSUs that have not been earned and vested will expire on
Termination Date.

5. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his possession to the Company on the Termination Date.

6. Alternative Employment. During the period between the effective date of this
Agreement and the Termination Date, Employee shall have the right to secure
alternative employment outside of Company. Any alternative employment will, upon
the last day of Employee’s employment with Company, automatically terminate
Employee’s employment with Company, vesting (but not exercise) of stock options,
and benefits eligibility described in Section 3 of this Agreement. Employee
shall provide Company with at least two-weeks notice of his decision to accept
alternative employment.

7. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, branch offices, predecessor
and successor entities, assigns, insurers, and benefit plans, from, and agree
not to sue concerning, any claim, duty, obligation or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company or units of the
Company’s Predecessor, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

-2-



--------------------------------------------------------------------------------

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act (“OWBPA”); the
California Fair Employment and Housing Act, and the California Labor Code;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations agreed to
under this Agreement or to any matters occurring after the Effective Date of
this Agreement.

Employee acknowledges and agrees that any material breach of this Agreement
shall entitle the Company immediately to cease and seek to recover the severance
benefits provided to Employee under this Agreement, except as otherwise provided
in Section 8(f) below.

8. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:

(a) he should consult with an attorney prior to executing this Agreement;

 

-3-



--------------------------------------------------------------------------------

(b) he has up to twenty-one (21) calendar days within which to consider this
Agreement;

(c) he has seven (7) calendar days following his execution of this Agreement to
revoke the Agreement;

(d) the parties agree that further changes to the Agreement, whether or not
material, shall not start the twenty-one (21) day deliberation period nor seven
(7) day revocation period anew;

(e) this ADEA waiver shall not be effective until the revocation period has
expired;

(f) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law; and

(g) nothing in this Agreement prohibits Employee from filing an administrative
charge or complaint of age discrimination, including a challenge to the validity
of this Agreement, with the federal Equal Employment Opportunity Commission or
participating in any investigation or proceeding conducted by the Commission.

9. Civil Code Section 1542. The Parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised to consult legal
counsel and is familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

10. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring and will not bring any
claims on his own behalf or on behalf of any other person or entity against the
Company or any other person or entity referred to herein based on events
occurring on or prior to the Effective Date, with the exception of any claim
that he may have under the ADEA as amended by the OWBPA.

 

-4-



--------------------------------------------------------------------------------

11. Confidentiality. The Parties acknowledge that Employee’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Employee hereto agrees
to use his best efforts to maintain in confidence: (i) the existence of this
Agreement, (ii) the contents and terms of this Agreement, (iii) the
consideration for this Agreement, and (iv) any allegations relating to the
Company or its officers or employees with respect to Employee’s employment with
the Company, except as otherwise provided for in this Agreement (hereinafter
collectively referred to as “Severance Information”). Employee agrees to take
every reasonable precaution to prevent disclosure of any Severance Information
to third parties, and agrees that there will be no publicity, directly or
indirectly, concerning any Severance Information. Employee agrees to take every
precaution to disclose Severance Information only to those attorneys,
accountants, governmental entities, and family members who have a reasonable
need to know of such Severance Information.

12. No Cooperation. Employee agrees he will not damage the business of the
Company. Employee agrees that he will not counsel or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, branch
offices, predecessor and successor entities, and assigns, unless under a
subpoena or other court order to do so. Employee further agrees both to
immediately notify the Company upon receipt of any court order, subpoena, or any
legal discovery device that seeks or might require the disclosure or production
of the existence or terms of this Agreement, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or legal discovery
device to the Company.

13. Non-Disparagement. Each party to this Agreement agrees to refrain from any
defamation, libel or slander of the other party and/or its family members,
heirs, executors, officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, branch
offices, predecessor and successor entities, and assigns; and Employee agrees to
refrain from tortious interference with the contracts and relationships of the
Company and/or its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, branch
offices, predecessor and successor entities, and assigns. All inquiries by
potential future employers of Employee will be directed to Human Resources. Upon
inquiry, the Company shall only state the following: Employee’s last position
and dates of employment.

14. Non-Solicitation; No Re-Employment. Employee agrees that for a period of
twelve (12) months immediately following the Effective Date of this Agreement,
Employee shall not either directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees to leave their employment, or take away
such employees, or attempt to solicit, induce, recruit, encourage, take away or
hire employees of the Company, either for him or any other person or entity.
Employee agrees that he will not apply for re-employment with the Company, and
that the Company has no obligation to re-hire the Employee. Notwithstanding the
foregoing, if an employee of Company contacts Employee and requests a reference,
and Employee responds by providing a reference for such employee, such response
by Employee shall not be considered a breach of this Section 14.

 

-5-



--------------------------------------------------------------------------------

15. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.

16. No Knowledge of Wrongdoing. Employee represents that he has no knowledge of
any wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees.

17. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

18. Indemnification. Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the material breach of this Agreement by Employee, or from any materially
false representation made herein by Employee, or from any action or proceeding
by Employee or for Employee’s benefit, upon Employee’s initiative, or with
Employee’s aid or approval, contrary to the provisions of this Agreement, except
as permitted herein.

19. Arbitration. In the event a material breach of this Agreement has not been
cured after the breaching party has received ten (10) calendar days prior
written notice describing the alleged material breach in reasonable detail, the
non-breaching Party may initiate an action for material breach of this
Agreement. The Parties agree that any and all disputes arising out of the terms
of this Agreement, their interpretation, and any of the matters herein released,
shall be subject to binding arbitration in San Mateo County before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing party in any arbitration shall be awarded its reasonable attorneys’
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This section
will not prevent either party from seeking injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the Parties and the
subject matter of their dispute relating to Employee’s obligations under this
Agreement and the agreements incorporated herein by reference.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

-6-



--------------------------------------------------------------------------------

21. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

22. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

23. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings (including without
limitation the Offer Letter) between the Parties concerning the subject matter
of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement and the Option Agreement(s).
Notwithstanding the provisions of California Evidence Code Section 1152.5, this
Agreement is admissible for purposes of enforcement.

24. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

25. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.

26. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to choice of law principles.

27. Attorneys’ Fees. Notwithstanding Section 17 of this Agreement, in the event
that either Party brings an action to enforce or effect its rights under this
Agreement, with the exception of a claim brought by the Employee as to the
validity of this Agreement under the ADEA as amended by the OWBPA, the
prevailing party shall be entitled to recover its costs and expenses, including
the costs of mediation, arbitration, litigation, court fees, plus reasonable
attorneys’ fees, incurred in connection with such an action.

28. Effective Date. This Agreement is effective after it has been signed by both
parties and after seven (7) calendar days have passed since Employee has signed
the Agreement (the “Effective Date”), unless revoked by Employee within seven
(7) calendar days after the date the Agreement was signed by Employee.

 

-7-



--------------------------------------------------------------------------------

29. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

30. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) They are fully aware of the legal and binding effect of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    E2open, Inc. Dated: 9/10/14     By   /s/ Kenneth F. Boehm       Kenneth F.
Boehm       Senior Vice President of Human Resources     DAVID PACKER, an
individual Dated: 9/10/14       /s/ David Packer       David Packer

 

-9-



--------------------------------------------------------------------------------

Exhibit A

E2OPEN, INC.

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT

As a condition of my employment with E2open, Inc., its subsidiaries, affiliates,
successors or assigns (together the “Company”), and in consideration of my
employment with the Company and my receipt of the compensation now and hereafter
paid to me by Company, I agree to the following:

1. At-Will Employment. I understand and acknowledge that my employment with the
Company is for an unspecified duration and constitutes “at-will” employment. I
acknowledge that this employment relationship may be terminated at any time,
with or without good cause or for any or no cause, at the option either of the
Company or myself, with or without notice. I have obligations to Company that
may or may not be set forth in this Agreement. I understand and acknowledge that
nothing in this Agreement shall confer any right to continued employment by the
Company. Nevertheless, the terms of this Agreement govern over any inconsistent
terms otherwise provided to me and this Agreement can only be changed or amended
by written agreement signed by me and the CEO of the Company.

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
(except within the scope of my employment) without written authorization of the
Board of Directors of the Company, any Confidential Information of the Company.
I understand that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, future products, plans and marketing plans,
products, services, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, sales and cost information,
sales and marketing history, or other business information disclosed to me by
the Company either directly or indirectly, in writing, orally, by drawings, or
by observation of parts or equipment. I further understand that Confidential
Information does not include any of the foregoing items, which have become
publicly known and made generally available through no wrongful act of mine or
of others who were under confidentiality obligations as to the item or items
involved. I also recognize and agree that I have no expectation of privacy with
respect to Company’s telecommunications, networking or information processing
systems (including, without limitation, stored computer files, email messages
and voice messages) and that my activity and any files or messages on or using
any of those systems may be monitored at any time without notice.



--------------------------------------------------------------------------------

(b) Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

3. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me or jointly with third
parties prior to my employment with the Company, which belong to me and/or to
third parties, which relate to the Company’s proposed business, products or
research and development, and which are not assigned to the Company hereunder
(collectively referred to as “Prior Inventions”); or, if no such list is
attached, I represent that there are no such Prior Inventions. If in the course
of my employment with the Company, I incorporate into any invention,
improvement, development, product, copyrightable material or trade secret any
invention, improvement, development, concept, discovery or other proprietary
information owned by me or in which I have an interest, the Company is hereby
granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such item as part of
or in connection with such product, process or machine.

(b) Assignment of Inventions. Company shall own all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights, sui
generis database rights and all other intellectual and industrial property
rights of any sort throughout the works relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designs, know-how,
ideas and information made or conceived or reduced to practice, in the whole or
in part, by me during the term of my employment with Company to and only to the
fullest extent allowed by California Labor Code Section 2870 (attached hereto as
Exhibit B) (collectively referred to herein as “Inventions”). I agree that I
will promptly make full written disclosure to the Company, will hold in trust
for the sole right and benefit of the Company, and hereby assign to the Company,
or its designee, all my right, title, and interest in and to any and all
Inventions, except as provided in Section 3(e) below. To the extent allowed by
law, this section includes all right of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” or the like. To the extent I retain any such moral rights under
applicable law, I hereby ratify and consent to any action that may be taken with
respect to such moral rights by or authorized by Company and agree not to assert
any moral rights with respect thereto. I will confirm any such ratifications,
consents and agreements from time to time as ratifications, consents and
agreements from time to time as requested by Company.

 

-2-



--------------------------------------------------------------------------------

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

(d) Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. I further
agree that my obligation to execute or cause to be executed, when it is in my
power to do so, any such instrument or papers shall continue after the
termination of this Agreement. I agree that during the term of my employment and
for one (1) year after termination of employment for any reason, I will promptly
disclose to the Company fully and in writing all patent applications filed by me
or on my behalf, whether by me or jointly with third parties. If the Company is
unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by me.

(e) Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under the provisions of California Labor Code Section 2870
(attached hereto as Exhibit B). I will advise the Company promptly in writing of
any inventions that I believe meet the criteria in California Labor Code
Section 2870 and not otherwise disclosed on Exhibit A.

4. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

 

-3-



--------------------------------------------------------------------------------

5. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment, I agree
to sign and deliver the “Termination Certification” attached hereto as Exhibit
C.

6. Notification to New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

7. Solicitation of Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether with or without cause. I shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to leave their employment, or attempt to solicit, induce,
recruit, encourage employees or consultants of the Company to leave their
employment, either for myself or for any other person or entity.

8. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

9. Arbitration and Equitable Relief.

(a) Arbitration. Except as provided in Section 9(b) below, I agree that any
dispute or controversy arising out of or relating to any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in San Mateo County, California, in accordance with the
rules then in effect of the American Arbitration Association. The arbitrator may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgement may be entered on the arbitrator’s decision in any court
having jurisdiction. The Company and I shall each pay one-half of the costs and
expenses of such arbitration, and each of us shall separately pay our counsel
fees and expenses.

(b) Equitable Remedies. I agree that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the covenants set
forth in Sections 2, 3, and 5 herein. Accordingly, I agree that if I breach any
of such Sections, the Company will have available, in addition to any other
right or remedy available, the right to obtain an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement. I further agree
that no bond or other security shall be required in obtaining such equitable
relief and I hereby consent to the issuance of such injunction and to the
ordering of specific performance.

 

-4-



--------------------------------------------------------------------------------

10. General Provisions

(a) Governing Law; Consent to Personal Jurisdiction and Venue. This Agreement
will be governed by the laws of the State of California regardless of choice of
law principles. I hereby expressly consent to the personal jurisdiction of the
state and federal courts located in California for any lawsuit filed there
against me by the Company arising from or relating to this Agreement. I further
agree that the exclusive venue for any lawsuit filed against me by the Company
or by me against the Company shall be the state and federal courts located in
California.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No waiver of any rights under this
agreement will be effective unless in writing signed by the party waiving its
rights. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

(d) Successors and Assigns. This Agreement may not be assigned without the prior
written consent of the Company. Subject to the foregoing sentence, this
Agreement will be binding upon my heirs, executors, administrators and other
legal representatives and will be for the benefit of the Company, its
successors, and its assigns.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE
COUNTERPART WILL BE RETAINED BY COMPANY AND THE OTHER COUNTERPART WILL BE
RETAINED BY ME.

 

Date: Aug 21, 2008 /s/ David W. Packer Signature David W. Packer Name of
Employee (typed or printed)

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

  

Date

  

Identifying Number or Brief

Description

 

x No inventions or improvements ¨ Additional Sheets Attached Signature of
Employee:   /s/ David W. Packer Print Name of Employee:   David W. Packer Date:
Aug 21, 2008

 

-6-



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 

-7-



--------------------------------------------------------------------------------

EXHIBIT C

E2OPEN, INC.

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to E2open, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Employee Proprietary Information Agreement signed by me, including the reporting
of any inventions and original works of authorship (as defined therein),
conceived or made by me (solely or jointly with others) covered by that
agreement.

I further agree that, in compliance with the Employee Proprietary Information
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of the Company or any of its employees, clients, consultants or
licensees.

I further agree that for twelve (12) months from this date, I will not solicit,
induce, recruit or encourage any of the Company’s employees or consultants to
leave their employment.

 

Date:       Employee’s Signature   Type/Print Employee’s Name

Firmwide:81306573.1 046827.1000

 

-8-



--------------------------------------------------------------------------------

EXHIBIT B

 

  E2OPEN, INC    Page: 1   ID: 94-3366487    File: Optstmt   4100 East Third
Ave., Suite 400    Date: 09/09/2014   Foster City, CA 94404    Time: 07:39:34PM

Personnel Grant Status

AS OF 02/28/2015

David Packer

11 Meadow View Lane

Greenwood Village, CO United States 80121

AWARDS

 

Number

   Grant
Date      Plan      Type      Granted      Price      Released      Vested     
Cancelled      Unvested      Deferred      Next Deferral
Release Date

00001432

     03/26/2009         2003         RSA         14,285       $ 1.750000        
14,285         14,285         0         0         

00002678

     07/23/2013         2012         PSU         8,000       $ 0.000000        
2,722         4,000         0         4,000         0      

00002722

     09/26/2013         2012         PSU         49,500       $ 0.000000        
0         0         0         49,500         0      

00002865

     06/26/2014         2012         RSU         11,111       $ 0.000000        
0         0         0         11,111         0      

00002874

     06/26/2014         2012         PSU         22,222       $ 0.000000        
0         0         0         22,222         0                  

 

 

       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                   105,118            17,007         18,285         0        
86,833         0      

STOCK OPTIONS

 

Number

   Grant
Date      Plan      Type      Granted      Price      Exercised      Vested     
Cancelled      Unvested      Outstanding      Exercisable  

00001760

     06/05/2009         SP03         NQ         166,885       $ 0.350000        
166,885         166,885         0         0         0         0   

00002007

     06/25/2009         2003         ISO         46,714       $ 0.350000        
46,714         46,714         0         0         0         0   

00002206

     07/18/2011         PB03         ISO         42,592       $ 3.150000        
7,098         27,211         0         15,381         35,494         20,113   

00002251

     07/18/2011         2003         ISO         25,740       $ 3.150000        
12,299         24,847         0         893         13,441         12,548   

00002668

     07/23/2013         2012         NQ         16,000       $ 19.300000        
2,333         7,666         0         8,334         13,667         5,333   

N0002206

     07/18/2011         PB03         NQ         265       $ 3.150000         51
        169         0         96         214         118   

N0002251

     07/18/2011         2003         NQ         17,117       $ 3.150000        
5,335         17,117         0         0         11,782         11,782         
     

 

 

       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                315,313            240,715         290,609         0        
24,704         74,598         49,894   

 

Tax

   Rate %      Option Broker    Award Broker    Registration   
Alternate Address

Federal-25%

     25.000               

Medicare

     1.450               